COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-17-00060-CR
                                              §
                            State,                              Appeal from the
                                               §
 v.                                                           243rd District Court
                                              §
 CRUZ SUAREZ,                                              of El Paso County, Texas
                                               §
                            Appellee.                        (TC# 20160D02068)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
November 25, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 25, 2017.

       IT IS SO ORDERED this 25th day of October, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.